JOSEPH S. WHITE, Circuit Judge.
This cause was heard after due notice on the appeal from the judgment of conviction of the criminal court of record of Palm Beach County, and argument of counsel.
It is the view of the court that the search made by the police officer was unreasonable and illegal. It appears from the undisputed testimony that the place of business in question was closed and the door locked. The mere opening of the door in response to the officer’s knock, was not an invitation to cross the threshold under the circumstances. Therefore, when the officer entered the room, he was a trespasser, and his search thereafter was illegal.
It is ordered and adjudged that the judgment of conviction is set aside and the cause reversed for a new trial.